DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 January 2022 was considered by the examiner.

Claim Rejections - 35 USC § 102 / § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-8, 12-14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent Number 10,898,963 (Miyake).
In regards to independent claim 1 and dependent claims 3, 6, 7, 8, 12, 13, and 14, Miyake is directed to a brazing sheet for flux-free brazing. (Abstract) The brazing sheet has an outermost surface brazing filler metal layer consisting of an Al-Si-based alloy containing 4 to 12% silicon and an intermediate brazing filler metal layer consisting of an Al-Si-Mg-based alloy containing 1 to 4% silicon and 0.1 to 5.0% magnesium that are both cladded on one side or both sides of a core material. (2:7-14) 
Miyake also sets forth comparative examples wherein the outermost surface layer has a composition that includes 9% silicon and 1.0% magnesium, as well as an outermost surface layer having a composition that includes 9% silicon, 1.5% magnesium, and 0.1% bismuth. (See Table 1, Examples 14 and 15) Intermediate layers are also taught with 3.5% silicon and 1.5% magnesium. (See Table 2, Example 9) These layers were made into a brazing sheet with a core of A3003. (8:18-21 and Table 4, Examples 1 and 2) The resulting product has a compositions for the intermediate layer that corresponds to the claimed interliner layer first aluminum alloy and the claimed braze liner second aluminum alloy clad on an aluminum alloy core. However, this reference is silent on the claimed relationship between the solidus and liquidus temperatures as set forth in the instant claims. 
However, the compositions of the respective layers appears to result in the claimed relationship in the solidus and liquidus temperatures and other properties set forth in the instant claims. The specification of the instant application sets forth that the silicon facilitates the appropriate solidus temperature of the first aluminum alloy. (¶8) Further, the specification of the instant application sets forth that the magnesium of the second alloy facilitates an appropriate liquidus temperature. (¶13) 
Therefore, since it appears that the composition, in particular the amounts of magnesium and silicon in the aluminum alloy, results in the claimed relationships between the liquidus and solidus temperatures, it would be expected that where Miyake sets forth a layered aluminum product having the claimed compositions and consistent with the teachings of the instant application, that the resulting product would meet this particular relationship. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 10,898,963 (Miyake).
In regards to independent claim 1 and dependent claims 2-14, Miyake is directed to a brazing sheet for flux-free brazing. (Abstract) The brazing sheet has an outermost surface brazing filler metal layer consisting of an Al-Si-based alloy (4xxx) containing 4 to 12% silicon and an intermediate brazing filler metal layer consisting of an Al-Si-Mg-based alloy containing 1 to 4% silicon and 0.1 to 5.0% magnesium that are both cladded on one side or both sides of a core material. (2:7-14) The intermediate brazing filler and/or the outermost surface brazing filler metal layer can contain from 0.01 to 0.5% bismuth. (2:22-31) The aluminum alloy for the core can contain 0.1 to 3.0% manganese, 0.1 to 1.2% silicon, 0.1 to 3.0% copper, and aluminum. (6:32-35) This would correspond to include an aluminum alloy for the core as set forth in claim 14. The ranges of the compositions of the respective layers overlap the claimed ranges. However, this reference is silent on the claimed relationship between the solidus and liquidus temperatures as set forth in the instant claims. 
However, the compositions of the respective layers appears to result in the claimed relationship in the solidus and liquidus temperatures and other properties set forth in the instant claims. The specification of the instant application sets forth that the silicon facilitates the appropriate solidus temperature of the first aluminum alloy. (¶8) Further, the specification of the instant application sets forth that the magnesium of the second alloy facilitates an appropriate liquidus temperature. (¶13) 
Therefore, since it appears that the composition, in particular the amounts of magnesium and silicon in the aluminum alloy, results in the claimed relationships between the liquidus and solidus temperatures, it would be expected that where Miyake sets forth a layered aluminum product having the claimed compositions and consistent with the teachings of the instant application, that the resulting product would meet this particular relationship. 

Claims 1-4 and 8-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 7,255,932 (Kilmer).
In regards to independent claim 1 and dependent claims 2-4 and 8-17, Kilmer is directed to a multiple layer aluminum brazing sheet having a core, a braze cladding, and an interliner therebetween. (Abstract) 
The alloy of the core used in the product is an aluminum based alloy containing no more than about 0.18 wt. % Si, no more than about 0.8 wt. % Fe, from about 0.5 wt. % to about 1.6 wt. % Mn, up to about 1 wt. % Cu, up to about 0.3 wt. % Cr, from about 0.01 to about 1.5 wt. % Mg, and up to about 0.25 wt. % Ti. This would correspond to the claimed series for the core and overlaps the claimed ranges for the respective components. Further, since it has overlapping ranges with the magnesium, it would be expected to have the same properties, including those set forth in claim 16. 
The interliner should contain no more than about 0.9 wt. % Si (e.g., about 0.02–0.9 wt. % Si), no more than about 2 wt. % Mg, no more than 0.6 wt. % Fe and no more than about 1 wt. % Cu, with no purposeful additions of Cu above 0.5 wt. % preferred. (7:64-8:19) The addition of Cu, Ag, Zn, In, or Sn is optional for the establishment of the appropriate electrochemical potential and potential difference between core and interliner alloys. (7:64-8:19) Interliners with Si levels up to about 0.6 wt. %, Mg levels up to about 0.5 wt. %, Fe levels up to about 0.3 wt. % (e.g., about 0.15–0.3 wt. % Fe) with or without Zn, Cu or In for the establishment of a desired electrochemical potential (for corrosion) are especially useful for product to be brazed by vacuum processes. (7:64-8:19) Kilmer explicitly sets forth compositions for the interliners that fall within the claimed ranges. (See 23, 25, 27, 30, and 31, Table 4)
The 4xxx braze cladding includes an alloy containing about 4–18 wt. % Si, up to about 0.5 wt. % Cu, up to about 2 wt. % Mg, up to about 0.3 wt. % Mn, up to about 0.8 wt. % Fe, up to about 1.5 wt. % Zn, up to about 0.2 wt. % Ti, and up to about 0.4 wt. % Bi. (9:37-47) Kilmer explicitly sets forth braze liners that fall within the claimed ranges. (See 32 and 34, Table 4) 
While this reference sets forth compositions for the respective components within the claimed ranges it does not explicitly set forth these components together. However, it would have been obvious to one of ordinary skill in the art to have selected the respective components together to satisfy the claimed product. One of ordinary skill in the art would have been motivated by the desire and expectation of choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, including selecting known aluminum alloys selected as being appropriate for the interliner and braze cladding to achieve exceptional post brazed corrosion resistance.
Further, since the ranges of the compositions of the respective components overlap, this further establishes a prima facie case of obviousness for selecting compositions within the ranges that fall within the claimed ranges. 
This reference is silent on the claimed relationship between the solidus and liquidus temperatures as set forth in the instant claims. 
However, the compositions of the respective layers appears to result in the claimed relationship in the solidus and liquidus temperatures and other properties set forth in the instant claims. The specification of the instant application sets forth that the silicon facilitates the appropriate solidus temperature of the first aluminum alloy. (¶8) Further, the specification of the instant application sets forth that the magnesium of the second alloy facilitates an appropriate liquidus temperature. (¶13) 
Therefore, since it appears that the composition, in particular the amounts of magnesium and silicon in the aluminum alloy, results in the claimed relationships between the liquidus and solidus temperatures, it would be expected that where Kilmer sets forth a layered aluminum product having the claimed compositions and consistent with the teachings of the instant application, that the resulting product would meet this particular relationship. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 10,898,963 (Miyake) as applied to claim 1 in the 35 U.S.C. 103 rejection above, and further in view of U.S. Patent Application Publication Number 2018/0141166 (Itoh).
As set forth above, Miyake sets forth a brazing sheet having layers and compositions corresponding the claimed brazing sheet. Miyake sets forth an outermost brazing filler metal, however it is silent on the addition of sodium, strontium, and/or antimony to this material. 
In the same field of endeavor of aluminum alloy brazing sheets, Itoh is directed to an aluminum alloy brazing sheet that includes a core and a filler metal. (Abstract) Itoh teaches the addition of strontium in an amount of 0.002 to 0.05% and/or antimony in the amount of 0.003 to 0.07%. (¶29) These additions improve the fluidity of the filler metal in order to further improve the fillet-forming capability without increasing the amount of the filler metal and the silicon concentration of the filler metal. (¶29) These elements reduce the particle size of silicon in the Al-Si filler metal in order to improve the fluidity of the filler metal. (¶29) The strontium and antimony refine the Al-Si eutectic structure of the filler metal. (¶29) 
It would have been obvious to one of ordinary skill in the art to have added strontium and/or antimony as set forth in Itoh to the outermost brazing filler metal of Miyake. One of ordinary skill in the art would have been motivated by the desire and expectation of combining prior art elements according to known methods to yield predictable results, including improving the fillet-forming capability without increasing the amount of the filler metal and the silicon concentration of the filler metal. This would likewise improve the fluidity of the filler metal, improving the brazing capabilities of the product. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 7,255,932 (Kilmer) above, and further in view of U.S. Patent Application Publication Number 2018/0141166 (Itoh).
As set forth above, Kilmer sets forth a brazing sheet having layers and compositions corresponding the claimed brazing sheet. Kilmer sets forth a 4xxx braze cladding, however it is silent on the addition of sodium, strontium, and/or antimony to this material. 
In the same field of endeavor of aluminum alloy brazing sheets, Itoh is directed to an aluminum alloy brazing sheet that includes a core and a filler metal. (Abstract) Itoh teaches the addition of strontium in an amount of 0.002 to 0.05% and/or antimony in the amount of 0.003 to 0.07%. (¶29) These additions improve the fluidity of the filler metal in order to further improve the fillet-forming capability without increasing the amount of the filler metal and the silicon concentration of the filler metal. (¶29) These elements reduce the particle size of silicon in the Al-Si filler metal in order to improve the fluidity of the filler metal. (¶29) The strontium and antimony refine the Al-Si eutectic structure of the filler metal. (¶29) 
It would have been obvious to one of ordinary skill in the art to have added strontium and/or antimony as set forth in Itoh to the braze cladding of Kilmer. One of ordinary skill in the art would have been motivated by the desire and expectation of combining prior art elements according to known methods to yield predictable results, including improving the fillet-forming capability without increasing the amount of the filler metal and the silicon concentration of the filler metal. This would likewise improve the fluidity of the filler metal, improving the brazing capabilities of the product.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636. The examiner can normally be reached 10 AM to 4 PM Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/            Primary Examiner, Art Unit 1784